Exhibit 21.1 IMPAX LABORATORIES, INC. Subsidiaries of the Registrant as of the date of this report: Name of Subsidiary Jurisdiction of Incorporation or Organization Ownership Impax Laboratories (Taiwan) Inc. Taiwan, Republic of China 100% Prohealth Biotech, Inc. Taiwan, Republic of China 57.54% ThoRx Laboratories, Inc. California 100% Impax Laboratories USA, LLC California 100% Impax International Holdings, Inc. Delaware 100% Impax Holdings LLC Delaware 100% Impax Laboratories (Netherlands) C.V. Netherlands 100% Impax Laboratories (Netherlands) B.V. Netherlands 100%
